Citation Nr: 0419587	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUE

Entitlement to an increased rating for residuals of a 
lumbosacral spine laminectomy and discectomy with a herniated 
nucleus pulposus (HNP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June to December 1987, 
and from August 1988 to November 1989.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 1999 rating action that denied a rating in excess 
of 40 percent for residuals of a lumbosacral spine 
laminectomy and discectomy with a HNP.  A Notice of 
Disagreement was received in October 1999, and a Statement of 
the Case (SOC) was issued in December 1999.  A Substantive 
Appeal was received in June 2000.  Supplemental SOCs (SSOCs) 
were issued in September 2000, May 2001, October 2002, and 
March and November 2003.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled Veterans of America v. Secretary, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293; 67 
Fed. Reg. 54345-54349, August 22, 2002.  Effective September 
26, 2003, substantive changes were made to the schedular 
criteria for diseases and injuries to the spine (38 C.F.R. 
§ 4.71a, DCs 5235 to 5243; 68 Fed. Reg. 51443, August 27, 
2003).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 07-03 and 03-00), 
medical findings responsive to the revised criteria are 
needed to properly adjudicate the increased rating claim on 
appeal.  The Board also points out that the veteran's 
representative has requested that he be afforded a new VA 
examination to obtain such medical findings, and because the 
veteran was last examined in January 2002.   Hence, the Board 
finds that the RO should arrange for the veteran to undergo 
orthopedic and neurological evaluations for that purpose.

The veteran is hereby advised that failure to report for any 
scheduled VA examinations(s), without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for any scheduled examination(s), the 
RO must obtain and associate with the claims file copy(ies) 
of any notice(s) of the date and time of the examination(s) 
sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain all outstanding VA medical 
records.  The evidence indicates continuing treatment of the 
veteran at the VA Medical Center (VAMC) in Washington, D.C. 
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain from 
the Washington VAMC all outstanding pertinent medical records 
from April 2003 to the present time, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington VAMC copies of all records of 
medical treatment of and/or evaluation of 
the veteran for residuals of a 
lumbosacral spine laminectomy and 
discectomy with HNP from April 2003 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim (as 
well as that requested but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter 
on appeal that are not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although the VA may 
adjudicate the claim within the   one-
year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his 
lumbosacral spine.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his examination of 
the veteran.  The entire claims file must 
be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include  
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions, 
with respect to the veteran's residuals 
of a lumbosacral spine laminectomy and 
discectomy with a HNP, as to whether (a) 
over the last 12 months, the veteran 
experienced  "incapacitating episodes" 
due to residuals of a lumbosacral spine 
laminectomy and discectomy with a HNP 
having a total duration of at least 6 
weeks (an "incapacitating episode" 
being a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician); (b) there is 
complete bony fixation (ankylosis) of the 
spine at a favorable angle; or at an 
unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type); and      
(c) there is unfavorable ankylosis of the 
entire thoracolumbar spine.  

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies )of any notice(s) of the date 
and time of the examination(s) sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.    

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, in adjudicating the claim, the 
RO should document its specific 
consideration of the former and revised 
applicable criteria for rating diseases 
and injuries to the spine, as 
appropriate.

9.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes citation to all additional 
legal authority considered-to 
specifically include the revised 
applicable criteria for rating diseases 
and injuries to the spine-and clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


